Citation Nr: 1401062	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  03-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased schedular and/or extraschedular rating for pes planus with hallux abductus of the left foot, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased schedular and/or extraschedular rating for pes planus with hallux abductus of the right foot, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for peripheral neuropathy, claimed as a sympathetic nervous system disorder, to include as secondary to service-connected disabilities of the feet and ankles.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 1999 and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

By its decision of May 14, 2008, the Board denied entitlement of the Veteran to schedular evaluations in excess of 20 percent for pes planus of each foot with hallux abductus and arthritis of the talonavicular joints of each foot and ankle.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  By its memorandum decision of June 2010, the Court vacated the Board's May 2008 decision and remanded same to the Board for further review.  Such action was predicated on the Court's determination that the Board failed to affirmatively state a single Diagnostic Code under which the disabilities in question were to be rated, its failure to explain the degree of preservice disablement and under what Diagnostic Code that level of disability was subtracted from current disablement, and the Board's failure to provide the Veteran with a VA medical examination despite his incarceration or otherwise properly develop pertinent evidence.

In the May 2008 decision, the Board also remanded to the RO through the VA's Appeals Management Center (AMC), the issues of extraschedular entitlement to increased disability evaluations for the aforementioned disorders as well as the issue of entitlement to service connection for peripheral neuropathy.  On remand, the AMC delegated a portion of its responsibility to the VA's Remand and Rating Development Team (RRDT) at the VARO in Huntington, West Virginia.  The claims were thereafter returned to the Board for further appellate review. 
In March 2011, the Board remanded the increased rating claims to the RO, consistent with the Court's decision, along with the claims for extraschedular ratings as well as the peripheral neuropathy issue.  The claims were thereafter returned to the Board, and in August 2012 decisions, the Board denied the Veteran's claims of increased schedular and/or extraschedular ratings for pes planus with hallux abductus of the right and left foot, granted separate disability ratings for arthritis of the talonavicular joints of the right and left ankle, and denied the claim of entitlement to service connection for peripheral neuropathy.  The Veteran subsequently appealed the Board's denial of his increased rating and service connection claims to the Court.  Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (JMR).  An Order of the Court dated June 11, 2013 granted the motion, vacated the Board's August 2012 decisions, and remanded the case to the Board.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In November 2010, the Veteran modified his power-of attorney, appointing Daniel G. Krasnegor, Attorney, to represent his interests only as to the issues of increased ratings for bilateral foot and ankle disorders.  With regard to the peripheral neuropathy claim, while the Veteran was previously represented by an attorney regarding this claim, in a March 2010 written notice, that attorney advised both VA and the Veteran that she was withdrawing representation.  The Veteran expressed interest in having a veterans service organization represent him for that claim. However, he was contacted in both April 2011 and June 2012 to clarify his desire as to representation for this issue and to submit an appointment if he wished to be represented.  The Veteran did not respond to either of these communications and had not otherwise submitted an appointment of a representative.  However, in July 2013, the Veteran submitted a statement with an accompanying VA Form 21-22a indicating that Mr. Krasnegor now also represents him as to the peripheral neuropathy claim currently on appeal.  

In a February 2012 decision, the RO awarded 30 percent ratings for each of the Veteran's feet disabilities, from November 10, 1997, the effective date of the grant of service connection.  While this represents a partial grant of the benefit, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).
Also in the February 2012 decision, the RO awarded a total disability rating based on unemployability due to service-connected disability (TDIU), effective November 19, 1997.  This represents a full grant of this benefit sought on appeal.  Therefore, while this claim was previously before the Board, it is no longer at issue.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Profound pes planus with hallux abductus of the left foot is manifested by severe foot injury but not actual loss of use of the foot.

2.  Profound pes planus with hallux abductus of the right foot is manifested by severe foot injury but not actual loss of use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for pes planus with hallux abductus of the left foot are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria for a disability rating in excess of 30 percent for pes planus with hallux abductus of the right foot are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to increased schedular and/or extraschedular rating for pes planus with hallux abductus of the right and left foot, both currently evaluated as 30 percent disabling.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's increased rating claims involve a JMR by the Court.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis has been undertaken with that obligation in mind.

The JMR found that the Board did not adequately discuss the evidence of record in finding that the Veteran was not entitled to increased disability ratings, nor did it discuss if a staged rating was warranted based on the evidence of record.  Specifically, the Court noted treatment records dated August 1997, March 2000, August 2000, November 2000, 2001 to 2003, and December 2009 which discussed the severity of the Veteran's right and left foot disabilities and his difficulty walking and use of a walker and wheelchair.  The Court instructed the Board to provide an adequate statement of reasons and bases for its determination of whether the Veteran is entitled to increased disability ratings for his right and left foot disabilities.    

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R.       § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's claims were already adjudicated and on appeal prior to the enactment of the VCAA in November 2000.  Furthermore, as this is an appeal from the assignment of an initial effective date, no further duty to inform the Veteran of the requirements of VCAA exists.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, the Veteran was provided with such notice in June 2001, and his claim has thereafter been readjudicated on a number of occasions, most recently in February 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO has obtained the Veteran's VA and prison treatment records.  

In February 2012, the Veteran was afforded a VA examination to determine the current severity of his service-connected disabilities.  This examination was conducted by a medical professional, who reviewed the claims file, conducted a complete evaluation, and provided diagnoses based upon the record.  Furthermore, the examination report contains sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board also notes that there is no lay or medical evidence that the Veteran's disabilities have worsened since the VA examination.  The Board further notes the contention from the Veteran's attorney in a statement dated December 2013 that the VA examination is inadequate as the examiner failed to address what effective functioning remained of the Veteran's feet and whether that function was equivalent to amputation.  However, as will be discussed below, the Board finds that the competent and probative evidence of record, to include the February 2012 VA examination, is sufficient to determine that the Veteran is capable of ambulating and that functioning is not equivalent to amputation.  The Board therefore finds that the VA examination is adequate for evaluation purposes.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

Higher evaluations for pes planus with hallux abductus of the right and left foot

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2002).

According to the February 2012 rating decision, the Veteran's severe pes planus with hallux abductus and arthritis talonavicular joints of the right foot and left foot and ankle are both rated 30 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276-5284 (2013).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5276 provides ratings for acquired flatfoot. For pronounced flatfoot, a 30 percent rating is assigned when it is unilateral, and a maximum schedular 50 percent rating is assigned when it is bilateral.

Diagnostic Code 5284 provides ratings for other foot injuries and assigns a maximum schedular evaluation of 30 percent for severe foot injuries. A note following the criteria indicates that, with actual loss of use of the foot, a 40 percent rating is to be assigned.

An August 1997 prison x-ray report shows that the examiner could not see how the Veteran was able to walk on his feet with the amount of degenerative changes taking place.  He had loss of dorsiflexion and plantar flexion of the ankle joint.  He also had crepitus with range of motion.  A cane and orthotic shoes were recommended.  In particular, he was advised to use a cane for ambulation.  These findings were repeated in an August 1999 prison x-ray report.  

In a June 1999 rating decision, the RO awarded service connection for severe pes planus with hallux abductus and arthritis of the talonavicular joints of the right and left foot and ankle and assigned 20 percent ratings to each disability.

A November 1999 prison report of an x-ray of the right ankle and right foot revealed an impression of well-corticated bony densities projective off the inferior aspect of the medial malleolus.  There were degenerative changes and no acute fracture seen.  The Veteran was not using any orthotic devices at that time.

In a March 2000 statement from Dr. W.G., he reported that "I do not see nor do I understand how [the Veteran] is still able to get around."  
In an August 2000 written statement, the Veteran indicated that he had to use a cane for ambulation and other inmates had to push him in a wheelchair at times.

A November 2000 prison treatment record shows that the Veteran was limping a great deal.  There were definitely some degenerative changes taking place in both subtalar joints, ankle joints, and Chopart joints.  He was falling down more and more.  He had lost his dorsiflexion and plantar flexion.  It was recommended that the Veteran be restricted from doing any work indefinitely.  He needed new medical shoes and a walker and wheelchair as needed.

The Veteran reported in a statement dated April 2001 that he was falling more often due to pain in his feet.  He was prescribed insoles in February 2001.  He complained of losing his balance during a September 2001 evaluation.  

A December 2001 prison report of x-rays shows an impression of definite degeneration changes in the right and left feet along with the calcaneal spur and the psychiat fracture.  

A July 2002 prison treatment record showed that the Veteran did not have difficulty standing on his toes or heels as well as unremarkable shackled gait.  A September 2002 prison treatment record shows the Veteran complained of heel pain.  He noticed significant gait instability.  Work limitations, to include avoiding standing, have been recommended.  The Veteran wore a custom foot orthotic with a soft insole.  On examination, there was no evidence of erythema or edema.  There was no pain on palpation of the plantar or fascial origin on the left foot.  There was no pain on range of motion of the first metatarsophalangeal joint.  Severe pes planus was appreciated.  The assessment was pes planus, heel spur syndrome on the right, and degenerative joint disease of the first metatarsophalangeal joint.

In a January 2003 written statement, the Veteran indicated that he had not yet worked while in prison because the doctors would not let him.  A February 2003 prison treatment record further documents his complaints of falling.  

An April 2004 x-ray report indicated findings of pes planus but otherwise unremarkable findings.  An October 2004 prison treatment record shows that the Veteran stopped walking on the track.  He borrowed a wheelchair to come for evaluation and walked into the examination room like he was in pain. 

A January 2005 prison treatment record indicates that the Veteran had severe rear foot valgus, left greater than right, with hallux deformity, left greater than right, at the first metatarsal phalangeal joint.  There was adductive varus deformity of the fifth digit, left foot and limited range of motion of the first metatarsal phalangeal joint.  The assessment was severe rear foot deformity and rear foot pes planus and bunion deformity with reductive varus of the fifth digit of the left foot.  There was a cord of the fifth left digit and plantar corn sub of the first web inner space on the right. X-rays revealed moderate left and mild right hallux valgus deformity with associated degenerative change.  There were small plantar calcaneal spurs bilaterally.  Osteophyte formation was seen involving the tarsal bones bilaterally. The changes appeared to be fairly stable since previous studies in 1999.  The conclusion was degenerative changes of both feet.  A subsequent November 2005 x-ray report noted an impression of mild to moderate degenerative changes. 

A June 2006 statement from M.C., one of the Veteran's roommates, documents the Veteran's episodes of falling down due to pain in his feet. 

A September 2006 prison treatment record shows that the Veteran could walk only a few feet with his cane.  He had orthotics in the past that had been helpful. Steroid injections in his ankles worked for only an hour or two.  On examination, there was significant diminished mobility.  There were bilateral hallux valgus deformities. He had some pes planus but was able to heel and toe walk.  The Veteran had crepitation with flexion and extension and dorsiflexion of 40 degrees. Plantar flexion was to 60 degrees bilaterally.  The Veteran had noted effusions.  He had some diminished sensation to the digits in a non-dermatomal distribution.  X-rays revealed significant degenerative changes in the ankles and mid-foot.  The assessment was diabetic neuropathy with development of Charcot feet.

The Veteran reported in statements dated September and December 2009 that he required use of a wheelchair for ambulation due to the pain in his feet.  
In February 2012, the Veteran underwent a VA examination.  His claims file and prison records were reviewed.  The Veteran was markedly antalgic with objective wincing with walking and standing.  There was an arthrogenic gait secondary to painful ankles and feet.  The Veteran was unable to walk on the heels or balls of his feet.  He was unable to tandem walk, with objective evidence of incoordination of both ankles and feet.  All ambulation less than thirty feet required the use of a single point cane.  Walking thirty feet caused 10/10 ankle and foot pain that terminated the exercise.  The walking limit of thirty feet was not due to weakness or fatigue.  All ambulation greater than thirty feet required the use of a wheelchair.  There was 5/5 bilateral lower extremity motor strength.  There were trace bilateral patellar tendon reflexes.  There were absent bilateral Achilles reflexes.  There was circumferential stocking complete loss of sensation to light touch, pin prick, temperature, and vibration from the bilateral mid tibias to the toes.

Examination of the ankles revealed no deformity or ankylosis or tenderness to direct palpation.  There was bilateral pitting edema of the ankles and feet secondary to chronic wheelchair dependency.  The swelling was not due to ankle pathology. Active and passive range of motion testing of the bilateral ankles was performed three times and demonstrated objective signs of pain throughout bilateral ankle ranges.  Extension was to 0 degrees, and plantar flexion was to 30 degrees.  There was no loss of coordination and no change in active or passive range of motion during repeat testing and no additional losses of range of motion are recommended for the bilateral ankles due to painful motion or lack of endurance due to weakness or fatigue.

Examination of the feet revealed no hammertoes, pes cavus, or abnormal calluses. There was tenderness of the right heel and bilateral plantar metatarsal heads.  There was no left heel tenderness.  There was no tenderness of the bilateral Achilles tendons or halluxes.  Weight bearing was abnormal with bilateral arch collapse (profound bilateral pes planus) and 10 degrees of bilateral valgus Achilles deviation with pronation.  There was 30 degrees of hallux abductus without pathologic bunions.  There was objective evidence of pain with both passive and active manipulation of the midfoot.  There was no ankylosis of the feet.  There were no corrective shoes, inserts, or braces.  The mid-foot arch collapse was consistent with Charcot's foot deformities.

The examiner opined that the predominant service-connected disability was the pes planus, and the subsequent ankle and mid-foot degenerative joint disease conditions were the major residuals of the pes planus condition, which persist to date.  The hallux abductus congenital disorder was of no clinical significance with no service treatment records or post-service medical records demonstrating significant hallux abductus or bunion problems.  A review of the file confirmed ongoing incapacitating, painful and unstable bilateral ankle and mid-foot degenerative joint disease with Charcot's foot deformities.  The examiner concluded that the Veteran was incapable of any gainful employment due to his ankle and foot conditions.  The Veteran's pes planus with residual ankle and mid-foot degenerative joint disease were the sources of the Veteran's severe continuous ankle and foot pain complaints. They obviated standing or walking activities, and, therefore, nonsedentary employment and sedentary employment due to narcotic use.  It was at least as likely as not that the Veteran's pes planus and degenerative joint disease progressed in severity, by themselves, to render the Veteran incapable of any employment since February 2003.

First, the Board finds that the Veteran's foot disability, to include pes planus, was noncompensable at entry into service.  While pes planus of the feet was noted on examination in September 1979, his feet were noted to be nontender and asymptomatic.  Subsequent service records show that the Veteran's feet became painful and symptomatic during his active duty.  Therefore, the Board concludes that the Veteran's pes planus, while it existed prior to service, should be assigned a noncompensable rating prior to service.  Therefore, there will be no reduction in the rating or ratings that will be assigned to the Veteran's disabilities due to pre-service symptomatology.

While the most recent rating decision notes both Diagnostic Codes when discussing the Veteran's disabilities, the Board finds that the evidence shows that the Veteran is rated 30 percent disabled for each of his feet under the criteria of Diagnostic Code 5284, because, as will be explained below, his rating under Diagnostic Code 5276 would be lower than the two 30 percent ratings currently assigned.  As noted above, under Diagnostic Code 5284, a 30 percent rating is the maximum schedular evaluation for other injuries of the foot.  However, the Diagnostic Code also notes that a 40 percent rating is to be assigned with loss of use of the foot.  In this case, however, the Board finds that loss of use of the foot is not demonstrated.

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 U.S.C.A. §§ 1114, 1134 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 4.63 (2013).

Here, all of the evidence shows that the Veteran has always been able to ambulate and effectively function on his feet to some extent during the period under consideration and that his functioning is not equivalent to amputation of the feet.  The Board acknowledges statements from the Veteran and others as well as the medical evidence discussed above which document his need for a wheelchair for ambulation and that he has fallen many times due to the pain in his feet.  Moreover, the medical evidence indicates that he has been shown to have a limp.  The Board also notes the December 2013 statement from the Veteran's attorney indicating that the evidence of record, to include the February 2012 VA examination, is inadequate to determine what effective functioning remained of the feet and whether that function was equivalent to amputation, and that if the Board were to make such a determination, this would be tantamount to making a medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Crucially, however, all records have shown that the Veteran retained some ability to ambulate and effectively function with and without assistance.  In this regard, the Board notes that the Veteran was prescribed orthotic shoes or a cane for ambulation on multiple occasions.  Additionally, the Board reiterates the July 2002 prison treatment record which indicated that the Veteran was able to stand on his toes and heels.  Even the most recent February 2012 VA examination report indicates that, although it was painful, the Veteran is able to ambulate up to 30 feet with his cane.  For more than 30 feet, he needed to use a wheelchair.  While this demonstrates a significant impairment of the Veteran's feet, it also shows that there is not actual loss of use of the Veteran's feet or their function.  

Contrary to the argument of the Veteran's attorney, to make a determination based on the evidence of record as to what effective functioning remained of the Veteran's feet and whether that function was equivalent to amputation with use of a suitable prosthetic would not be a medical determination.  The regulations require only that "the determination be made on the basis of the actual remaining function of the foot."  Describing the scope of that "remaining function" is indeed a medical finding.  The Board is not making that medical finding; that finding is found within the medical evidence.  As noted above, the medical evidence of record, to include the February 2012 VA examination, shows that the the "remaining function" of the Veteran's feet includes the ability to ambulate and effectively function with and without assistance.  

A medical opinion is not necessary to recognize that ambulation is a primary function of the feet; that is common knowledge or something that is capable of observation.  Given that the medical evidence demonstrates that the Veteran has some functional ability to use his feet in ambulation, it also does not require a medical opinion to make the determination (based upon the medical evidence that describes the extent of the Veteran's ability to ambulate) that effective function remains in the Veteran's feet that would not be equally well served "by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance."  Even if it were to be determined that such an opinion was solely within the scope of a medical expert, it is significant to note that amputation has never been recommended by any medical providers who have treated or examined the Veteran.  Thus, rating increases to 40 percent under Diagnostic Code 5284 and/or 38 C.F.R. §§ 3.350, 4.63 are not warranted.

Furthermore, if the Veteran was alternatively rated under the criteria of Diagnostic Code 5276, he would be entitled to one 50 percent rating for bilateral, pronounced flatfoot, which is a lower rating than the separate 30 percent ratings the Veteran is currently assigned.  See 38 C.F.R. § 4.25, Table I.  The Veteran could not be rated under Diagnostic Codes 5276 and 5284 simultaneously, because that would violate the rule against pyramiding of disabilities, as the rating under Diagnostic Code 5284 encompasses the whole foot, which would include the symptoms associated with flatfoot. 38 C.F.R. § 4.14.  Therefore, the Board finds that evaluations in excess of 30 percent for each foot disability are not warranted under Diagnostic Code 5284 and 5276.

Ratings under any other foot or ankle diagnostic codes are not warranted, because the Veteran does not demonstrate the symptomatology associated with any other diagnosis.

Accordingly, with regard to any rating in excess of 30 percent for the right and left foot disabilities, the evidence preponderates against the claims at any time during the course of the appeal, and they are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left foot disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's complaints of difficulty ambulating are contemplated in the criteria for evaluating foot disabilities.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted. 

Finally, the Board has considered whether a remand for consideration of TDIU is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as discussed above, TDIU was awarded in a February 2012 rating decision.  Therefore, further consideration of this matter is not necessary.


ORDER

Entitlement to an increased schedular and/or extraschedular rating for pes planus with hallux abductus of the left foot, currently evaluated as 30 percent disabling is denied. 

Entitlement to an increased schedular and/or extraschedular rating for pes planus with hallux abductus of the right foot, currently evaluated as 30 percent disabling is denied.


REMAND

Service connection for peripheral neuropathy

As discussed above, in an August 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for peripheral neuropathy, to include as secondary to secondary to service-connected disabilities of the feet and ankles.  Thereafter, the Veteran appealed the Board's denial to the Court, and counsel for the Veteran and the Secretary of VA subsequently filed a JMR.  An Order of the Court dated June 11, 2013 granted the motion, vacated the Board's August 2012 decision, and remanded the case to the Board.

The JMR found that the Board erred when it failed to ensure compliance with the requisite duty to assist and to ensure compliance with a previous remand by the Board.  In this regard, the JMR noted that in April 2006, the Board remanded this claim so the Veteran could undergo a VA neurological examination at the site of his incarceration to determine the nature and etiology of his claimed peripheral neuropathy.  Thereafter, the RO scheduled an examination in January 2007 at a VA medical center which the Veteran did not attend due to his incarceration.  Later in January 2007, a memorandum from the RO stated that VA examiners would not be made available to travel to the prison for an onsite evaluation due to safety concerns.  Subsequently, a May 2007 supplemental statement of the case (SSOC) was issued that stated that "[b]ecause of [the Veteran's] failure to report for an examination, evidence which may have resulted in a favorable decision cannot be considered at this time" and the claim was denied.  However, in December 2011, the RO arranged for the Veteran to undergo a VA examination at the prison facility by a VA physician for his increased rating claims for his right and left pes planus with hallux abductus which took place in February 2012.  As such, the Court found that the Board did not ensure compliance with the previous April 2006 remand instructions, and neither VA nor the Board discussed why the Veteran was not entitled to undergo a neurological examination at the site of his incarceration.  Thus, remand was warranted.

A review of the record reveals that the Veteran has not yet been afforded a VA examination with regard to the etiology of his peripheral neuropathy.  Moreover, there is no evidence currently associated with his VA claims folder that offers an opinion as to a possible causal relationship between his peripheral neuropathy and his period of military service or service-connected disabilities of the feet and ankles.  In light of the foregoing, the Board is of the opinion that a VA examination should be scheduled in order to ascertain the etiology of the Veteran's peripheral neuropathy as well as for compliance with the April 2006 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).   

Accordingly, the case is REMANDED for the following action:

1. Arrange with the prison officials of the facility where the Veteran is incarcerated to afford him a VA medical examination in order to determine the nature and etiology of his peripheral neuropathy, claimed as a sympathetic nervous system disorder.  The Veteran's claims folder must be made available to the examiner prior to the examination.
All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's peripheral neuropathy is related to his military service.

b) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's peripheral neuropathy is either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his
service-connected disabilities of the feet and ankles.  If the examiner finds that the peripheral neuropathy is aggravated by the service-connected disabilities of the feet and ankles, then he/she should quantify the degree of aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


